Appeal (transferred to this Court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Lefkowitz, J.), entered July 29, 1992 in Rock-land County, which, inter alia, awarded summary judgment to defendant Allstate Insurance Company and declared the rights of the parties under a renters policy of insurance.
All parties agree that defendant Linda Morales and the infant plaintiff were insureds under an insurance policy provided by defendant Allstate Insurance Company. The insurance policy, however, clearly excludes liability coverage for bodily injury to an insured person. When language in an insurance policy is clear and unambiguous, reference to ex*833trinsic evidence is neither necessary nor warranted. Under the circumstances, Supreme Court did not err in awarding Allstate summary judgment and declaring that it was not obligated to provide a defense or coverage to Morales.
Mercure, J. P., White, Casey, Weiss and Peters, JJ., concur. Ordered that the order is affirmed, with costs.